Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on May 16th, 2022. Claims 1-2, 4, 6-11, 14, 17-19 and 22-33 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-11, 14, 17-19 and 22-33 rejected under 35 U.S.C. 103 as being unpatentable over Vanderah et al. (USPGPUB No. 2017/0344451 A1, hereinafter referred to as Vanderah) in view of Land (USPGPUB No. 2005/0097388 A1).
Referring to claim 1, Vanderah discloses a system for connecting a peripheral device {system “RTU 102” connects to peripheral device(s) “field device 104”, see Fig. 1, [0033].} to one of a plurality of host computers to transfer data therebetween comprising {although one “system host 110” (see Fig. 1) shown it is implemented as multiple hosts “one or more workstations”, [0035].}:
a first peripheral device connected {“field device 104”, see Fig. 1, [0033]} to a first peripheral connected device {“one or more operator display screens and/or application”, see Fig. 1, [0034]};
a first host computer {“Remote terminal units (RTUs) and/or flow computers”, see Fig. 1, [0025]} connected to a first host connected device {“one or more operator display screens and/or applications”, see Fig. 1, [0034]};
wherein the first peripheral connected device is configured to scan for available host connected devices {“I/O scanning and/or other communications”, see Fig. 1, [0051].} and identify on the first peripheral connected device the available host connected devices found in the scan {identifying “step 2508” (see Fig. 25 “identification value for termination module 404”, [0117] first 2 lines}, and wherein the first host connected device is selectable at the first peripheral connected device {“selectively separable from the signal conditioning card 418”, see Fig. 4, [0054]}, wherein selecting the first host connected device causes the first peripheral connected device to pair with the first host connected device establishing a first connection allowing data {“conditioning circuits 1506 for each of the channels”, see Fig. 15, [0096]} to transfer between the first peripheral device and the first host computer {“backplane connector 1502”, see Fig. 15, [0096]}.
Furthermore, Land discloses: 
A second host computer connected to a second host connected device {“connection join patterns of a data crossbar in normal host”, see Figs. 4a and 4b, [0031]}; 
Wherein the first host connected device and the second host connected device are selectable at the first peripheral connected device {“six (*6) serial connections 216 are present between three (*3) peripheral device APs 216”, see Fig. 2a, [0022]}, wherein selecting the first host connected device at the first peripheral connected device causes the first peripheral connected device to pair {“all connections between a crossbar and an AP are fast serial connections 216”, see Fig. 2a, [0021]} with the first host connected device establishing a first connection {“220 may optionally be connected to a crossbar switch 218”, see Fig. 2a, [0021]} allowing first data to transfer between the first peripheral device and the first host computer (“maximum transfer rate”, see Fig. 2a, [0035]} and further wherein selecting the second host connected device at the first peripheral connected device (“two data crossbars 404a and 404b is connected to a host AP 402, to each of two CPU-only APs 406a and 406b, and to each of three peripheral device APs 408a, 408b and 408c,”, see Fig. 4a and 4b, [0031]} causes the first peripheral connected device to pair with the second host (“path of data movement between connections”, see Fig. 4, [0032]} connected device establishing a second connection  (“each data crossbar is connected to each of the host APs 206, each of the peripheral device APs 212 and each of the CPU-only APs 220.”, see Fig. 2a, [0022]} allowing second data to transfer between the first peripheral device and the second host computer (“maximum transfer rate”, see Fig. 2a, [0035]}. 
Venderah and Land are analogous art because they are from the same field of endeavor, networked device communications. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Venderah and Land before him or her, to modify Venderah’s “RTU 102” incorporating Land’s “data distributor” and corresponding crossbars “102” (see Fig. 1) or “DATA xbars 214” (see Fig. 2).
The suggestion/motivation for doing so would have been to incorporate a crossbar that can be configured dynamically, allowing the crossbar configurations to change whenever necessary as required by the data distribution scheme (Land [0030] last 4 lines).
Therefore, it would have been obvious to combine Land with Venderah to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Vanderah discloses {Examiner’s note: the following use of “or” in this dependent claim is now treated as a Markush claim, thus the reference  demonstrating at least one limitation to address the claim.} wherein the first peripheral device is connected to the first peripheral connected device via a first wired connection or a first wireless connection {“USB link 300”, see Fig. 3, [0047]}, the first host computer is connected to the first host connected device via a second wired connection or a first wireless connection {“modules are synced using the USB link” as the backplane 300 comprises multiple connections, [0047]}.

As per claim 4, the rejection of claim 1 is incorporated and Vanderah discloses wherein the first peripheral connected device and the first host connected device or the first peripheral connected device and the second host connected device transfer data via a wireless connection {“in accordance with WirelessHART”, see Fig. 1, [0037]}.

As per claim 6, the rejection of claim 5 is incorporated and Vanderah discloses further comprising:
a second peripheral device connected {“field device 104”, see Fig. 1, [0033]} to a second peripheral connected device {“one or more operator display screens and/or application”, see Fig. 1, [0034].}, wherein the first host connected device and the second host connected device are selectable at the second peripheral connected device {“configure and/or calibrate devices within the example control system 100”, see Fig. 1, [0034]}.

As per claim 7, the rejection of claim 1 is incorporated and Vanderah discloses further comprising: 
a second peripheral device connected {“field device 104”, see Fig. 1, [0033]} to a second peripheral connected device {“one or more operator display screens and/or application”, see Fig. 1, [0034].}, wherein the first host connected device is selectable at the second peripheral connected device {“configure and/or calibrate devices within the example control system 100”, see Fig. 1, [0034]}.

As per claim 8, the rejection of claim 1 is incorporated and Vanderah discloses wherein the first peripheral connected device comprises a screen {“one or more operator display screens and/or applications”, see Fig. 1, [0034]}, wherein the available host connected devices are displayed on the screen {“configure and/or calibrate devices within the example control system 100”, see Fig. 1, [0034]}.

As per claim 9, the rejection of claim 1 is incorporated and Vanderah discloses wherein the first peripheral connected device comprises a screen {“one or more operator display screens and/or applications”, see Fig. 1, [0034]}, wherein data generated by the first peripheral device is displayed on the screen {“configure and/or calibrate devices within the example control system 100”, see Fig. 1, [0034]} or wherein the data generated by the first peripheral device is processed to form processed data is displayed on the screen {Examiner’s note: the following use of “or” in this dependent claim is now treated as a Markush claim, thus the reference  demonstrating at least one limitation to address the claim.}.

As per claim 10, the rejection of claim 1 is incorporated and Vanderah discloses wherein the first peripheral connected device comprises a storage medium {“RAM” example different types of memory, see Fig. 25, [0115]}, wherein data generated by the first peripheral device is stored in the storage medium of the first peripheral connected device {“temporarily buffering, and/or for caching of the information”, [0115]}.

Referring to claims 11-14, 17-19, and 22 are method claims reciting claim functionality corresponding to the system claims of claims 1-2, 4, 6-10, respectively, thereby rejected under the same rationale as claims 1-2, 4, 6-10 recited above. 

Referring to claims 23-24 are method claims reciting claim functionality corresponding to the system claims of claims 1-2, respectively, thereby rejected under the same rationale as claims 1-2 recited above.

Referring to claims 25-31 are system claims reciting claim functionality corresponding to the system claims of claims 1-2, 4, 6-10, respectively, thereby rejected under the same rationale as claims 1-2, 4, 6-10 recited above. 

Referring to claims 32-33 are method claims reciting claim functionality corresponding to the system claims of claims 11-14, 17-19, and 22, respectively, thereby rejected under the same rationale as claims 11-14, 17-19, and 22 recited above. 

Response to Arguments
Applicant's arguments (05/16/2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art for teaching multiple protocols per device as recited in claim1:  US 10248328 B2, US 10642764 B1, US 11184267 B2, US 11256644 B2, US 11301413 B2, US 20090109968 A1, US 20120281558 A1, US 20220222492 A1, US 7633955 B1, and US 8458280 B2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184